IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


THE STATE OF WASHINGTON,                          )        No. 81667-5-I
                                                  )
                          Respondent,             )
                                                  )        DIVISION ONE
                          v.                      )
                                                  )
MARIO ANTHONY DIGIOIA, JR,                        )
                                                  )        UNPUBLISHED OPINION
                          Appellant.              )
                                                  )

          MANN, C.J. — Mario Digioia appeals his judgment and sentence for one count of

second degree assault of a child. Digioia argues that the trial court deprived him of the

right to present a defense, the trial court deprived him of the right to confrontation, and

the prosecutor committed misconduct, depriving him of the right to a fair trial. We

affirm.

                                                  FACTS

          On January 10, 2019, Digioia brought eight-week-old H.D. into the emergency

room (ER). H.D. had a bruise and swelling to her right shoulder, including obvious pain

upon movement. Doctor Sara Ahmed examined H.D. and spoke to Digioia. Digioia

stated he noticed the injury two days prior and that there was no trauma to the area. Dr.



            Citations and pin cites are based on the Westlaw online version of the cited material.
No. 81667-5-I/2


Ahmed completed a full-body examination and ordered x-rays for the area. Dr. Ahmed

noted H.D. had a bruise over her right clavicle and symmetrical bruises on each side of

her jaw, halfway between her ear and her chin. Dr. Ahmed was concerned of child

abuse because babies at eight weeks are not mobile and the bruises on the jaw were in

a position consistent with someone placing their hand over H.D.’s face.

       The x-rays revealed a complete right clavicle fracture. The bone was broken in

the middle with the ends apart and overlapping. Dr. Ahmed posited the fracture was

relatively recent. Notably, on January 6, 2019, H.D. was in the ER and diagnosed with

Respiratory Syncytial Virus, a common child respiratory infection. Chest x-rays taken

then did not show an existing fracture. To hold infants still during x-ray, medical staff

use a cylindrical device called a Pigg-O-Stat to prevent movement.

       In accordance with national child abuse guidelines, H.D. was admitted to the

hospital and underwent a full body scan (bone survey) and complete blood workup.

The bone survey revealed chip or corner fractures at the ends of the femoral and tibial

bones on both of H.D.’s legs above and below her knees. Dr. Ahmed testified that hard

squeezing or yanking and twisting of the leg typically generates these types of fractures.

       The blood workup revealed that H.D. was not anemic and that her calcium level

was normal and indicative of normal bone development. Dr. Ahmed testified that H.D.’s

bones were appropriately formed and calcified. H.D. had a low vitamin D level and a

correspondingly high parathyroid level. Vitamin D deficiency, and a correspondingly

high parathyroid level, is normal in newborns because breast milk does not contain

vitamin D. Dr. Ahmed testified that vitamin D deficiency can develop into bone

diseases, but only in extreme cases of poverty and malnutrition, and that it would take

                                          -2-
No. 81667-5-I/3


six to eight months for this to occur. Dr. Ahmed also ruled out Rickets or Ehlers-Danlos

syndrome.

       Doctor Michael Long, a pediatric emergency medicine physician at Mary Bridge,

also completed a full medical assessment of H.D. Dr. Long underwent child abuse

training during residency and is a board certified general pediatrics and pediatric

emergency medicine doctor. Dr. Long’s diagnosis was consistent with Dr. Ahmed’s

diagnosis of bruising, a clavicle fracture, and femoral and tibia fractures consistent with

child abuse. He opined that, because infant bones are quite soft and flexible, it is rare

to see unexplained fractures in infants where considerable force would be necessary for

such results. He additionally concluded that the routine handling of newborns would not

cause H.D.’s fractures and that the x-rays did not show any bone disease or

abnormalities.

       Doctor Jeffrey Blake, a pediatric emergency medicine physician at Mary Bridge,

examined H.D. on January 6, 2019, when she was brought in for a runny nose and

cough. At the visit, Dr. Blake ordered a chest x-ray because of H.D.’s age. Dr. Blake

testified that if there were any abnormalities or diseases affecting H.D.’s bones, he and

the radiologist would have seen it.

       Doctor Nathan Frost, a pediatric orthopedic surgeon at Mary Bridge, also

evaluated H.D. on January 10, 2019. Dr. Frost is a board certified orthopedic surgeon

with great knowledge of bone disorders and children with musculoskeletal issues. Dr.

Frost testified that the clavicle was fractured with force applied to the area and the leg

fractures are indicative of child abuse. He also testified that the fractures could not



                                          -3-
No. 81667-5-I/4


have been caused by routine care and that it is not generally accepted that low vitamin

D would cause such fractures.

       Doctor Jana Fahmy, a pediatric radiologist at Mary Bridge, examined H.D. on

January 10. Dr. Fahmy completed a fellowship in child radiology and is a board certified

radiologist. Part of her training consisted of detecting the difference between normal

and abnormal bones. Dr. Fahmy testified that H.D.’s bones were perfectly normal with

no signs of abnormal bone disease or rickets. Dr. Fahmy has been examining infant

bone x-rays for 27 years.

       Follow-up x-rays were taken 15 days later. The new x-rays revealed a rib

fracture, however due to evidence of healing at all fracture sites, it appeared that all the

fractures occurred on a similar date.

       The State charged Digioia with assault of a child in the second degree. Digioia

did not testify at trial but did present an expert witness, Doctor Marvin Miller. Dr. Miller

is a professor of pediatrics at Wright State University. Dr. Miller opined that the doctors

H.D. saw were incorrect, that H.D. did not have leg fractures but merely poorly

mineralized bones. Dr. Miller testified that H.D. suffered from metabolic bone disease in

infancy, and that the fractures resulted from routine handling by the parents. On cross-

examination, Dr. Miller explained that he coined the term metabolic bone disease in

infancy and wrote an article about it in 2019. The American Academy of Pediatricians

Committee on Child Abuse and Neglect submitted a response disagreeing with his

article. Metabolic bone disease is not a generally accepted theory and is not accepted

at Mary Bridge or the American Academy of Pediatrics.



                                           -4-
No. 81667-5-I/5


       The State called Dr. Elizabeth Woods as a rebuttal witness. Dr. Woods was a

child abuse consultant and was the medical director of the Child Abuse Intervention

Department at Mary Bridge. Dr. Woods worked in child abuse at two hospitals previous

to Mary Bridge. Dr. Woods testified that she received specialized training in child abuse

throughout her medical schooling, pediatric residency, and through her continuing

medical education.

       On January 11, 2019, Dr. Woods received a consult request for H.D. Dr. Woods

reviewed all medical records and completed a head to toe examination. Dr. Woods

arrived at a conclusion consistent with the other doctors that examined H.D. Dr. Woods

testified, like the other doctors, that metabolic bone disease in infancy is not a diagnosis

recognized at Mary Bridge.

       At trial, Digioia sought to question Dr. Woods about another trial judge’s decision

in an unrelated dependency case in which Dr. Woods testified. Digioia claimed the

decision was relevant to the jury’s determination of Dr. Woods’s credibility and

qualifications as an expert. The State objected, stating the case was factually different

and the judge’s decision was inadmissible opinion. The State provided an unfavorable

case involving Dr. Miller’s expert testimony and opined it was equally inadmissible. The

trial court held that impeachment through opinions from other courts was improper. The

court stated the alternate case contained dissimilar facts that would confuse the jury

and it would likely be given undue and inappropriate weight. The court extended this

ruling to any related news story.

       Digioia moved for reconsideration, claiming the decision violated the

confrontation clause and his right to put on a defense. The trial court declined to

                                          -5-
No. 81667-5-I/6


reverse the ruling. The court explained that an attempt to impeach Dr. Woods was not

critical to the defense because the idea that metabolic bone disease in infancy is not

supported was a collective opinion.

       During the State’s closing argument, defense counsel objected to the

prosecutor’s definition of intentional conduct. The trial court noted the objection and

reminded the jury that “what the attorneys say is not law and is not evidence.”

       The jury found Digioia guilty of second degree and third degree assault of a child.

The State dismissed the third degree assault conviction on double jeopardy grounds.

The State agreed that Digioia should receive an exceptional sentence below the

standard range of 31 to 41 months. Digioia received a sentence of six months

confinement. Digioia appeals.

                                        ANALYSIS

       A. Right to Present a Defense

       Digioia asserts that his right to present a defense was violated when the trial

court ruled he could not use a trial court opinion and news story in an unrelated

dependency action to impeach Dr. Woods. We disagree.

       The Sixth Amendment to the United States Constitution and Washington

Constitution article I, section 22 grants criminal defendants the right to present

testimony in one’s defense. State v. Hudlow, 99 Wn.2d 1, 15-16, 659 P.2d 514 (1983).

On appeal, the court reviews a violation of the right to present a defense de novo, but it

reviews specific evidentiary rulings for abuse of discretion. State v. Clark, 187 Wn.2d

641, 648-56, 389 P.3d 462 (2017); State v. Jones, 168 Wn.2d 713, 719, 230 P.3d 576

(2010). We engage in a two-step review process to review the trial court’s individual

                                          -6-
No. 81667-5-I/7


evidentiary rulings for an abuse of discretion and consider de novo the constitutional

question of whether these rulings deprived the defendant of his Sixth Amendment right

to present a defense. State v. Arndt, 194 Wn.2d 784, 797-98, 453 P.3d 696 (2019).

       The trial court must provide the accused with “a fair opportunity” to defend

against the government’s accusations. Jones, 168 Wn.2d at 719. This right is satisfied

through meaningful cross-examination. State v. Darden, 145 Wn.2d 612, 620-21, 41

P.2d 1189 (2002). However, these rights are not absolute. “The accused does not

have an unfettered right to offer evidence that is incompetent, privileged, or otherwise

inadmissible under standard rules of evidence.” State v. Lizarraga, 191 Wn. App. 530,

533, 364 P.3d 810 (2015). The right to present a defense is limited by the general rules

of evidence. Darden, 145 Wn.2d at 621.

      Conversely, “the State’s interest in excluding evidence must be balanced against

the defendant’s need for the information sought to be admitted.” Arndt, 194 Wn.2d at

797-98. In some instances of evidence of high probative value, “it appears no state

interest can be compelling enough to preclude its introduction consistent with the Sixth

Amendment and Const. art. 1 § 22.” Hudlow, 99 Wn.2d at 16.

      First, we examine whether the trial court abused its discretion in preventing

Digioia from impeaching Dr. Woods with another court opinion and related news story.

Digioia presents no argument that the use of another judicial opinion and news story fits

within the rules of evidence. Generally, a witness cannot be impeached on matters

collateral to the principal issues being tried. State v. Oswalt, 62 Wn.2d 118, 120, 381

P.2d 617 (1963). The decision to exclude testimony is a gatekeeping function within the

sound discretion of the trial court. Arndt, 194 Wn.2d at 812. The trial judge determined

                                         -7-
No. 81667-5-I/8


the unrelated judicial opinion and related news story were collateral issues not

imperative to the trial at hand. Additionally, if Digioia intended to use a factually

unrelated case to impeach Dr. Woods’s credibility, the State would ensue with the same

rhetoric against Dr. Miller. The trial judge found this line of evidence and questioning

confusing to the jury and thus inadmissible. We decline to overturn the reasoned

discretion of the trial court.

       Second, we must examine whether the reasoned exclusion of this impeachment

evidence resulted in a violation of Digioia’s right to present a defense. In Arndt, the trial

court limited the testimony of the defendant’s expert witness. 194 Wn.2d at 812. The

defendant raised a “right to present a defense” claim. Arndt, 194 Wn.2d at 812. The

Supreme Court upheld the trial court’s ruling and noted the trial court has a gatekeeping

function under the rules of evidence. Arndt, 194 Wn.2d at 812. Because the defendant

was able to advance their defense theory, and the exclusion of evidence did not

eliminate the defendant’s entire defense, the exclusion of such evidence did not violate

the defendant’s Sixth Amendment right to present a defense. Arndt, 194 Wn.2d at 814.

       This case is similar. While Digioia’s inability to impeach Dr. Woods with a judicial

opinion where the judge disagreed with her testimony, and related news story, degrades

the strength of Dr. Miller’s expert testimony, it is not the entire defense. Dr. Woods’s

and Dr. Miller’s theories are at odds, but the exclusion of Dr. Woods’s testimony does

not remove this friction. All of the Mary Bridge doctors that testified and examined H.D.

were in consensus. It was the doctors’ collective opinion that metabolic bone disease in

infancy is an unsupported theory, H.D.’s bones appeared healthy and free of disease,

and the bruising and fractures were not consistent with normal handling of a child.

                                           -8-
No. 81667-5-I/9


Thus, the exclusion of testimony aimed at impeaching Dr. Woods was not critical to the

defense, and did not result in a violation of Digioia’s right to put on a defense.

       B. Right to Confrontation

       Digioia argues that the court violated his right to confrontation when it precluded

him from questioning Dr. Woods about her lack of qualifications. We disagree.

       The right to confront witnesses is a critical right guaranteed to persons charged

with crimes. Davis v. Alaska, 415 U.S. 308, 315, 94 S. Ct. 1105, 39 L. Ed. 2d 347

(1974). The confrontation clause guarantees the right to conduct a meaningful cross-

examination of witnesses, allowing a defendant to test a witness’s “perception, memory,

and credibility.” Darden, 145 Wn.2d at 620. In the right to conduct a meaningful cross-

examination, the Supreme Court held that this right is not absolute, as “[t]he

confrontation right and associated cross-examination are limited by general

considerations of relevance.” Darden, 145 Wn.2d at 620-21. Appellate courts must

apply a three-part test to determine whether a trial court violated a defendant’s right to

confront a witness by limiting the scope of cross-examination. State v. Lee, 188 Wn.2d

473, 488, 396 P.3d 316 (2017). The Supreme Court stated:

       First, the evidence must be of at least minimal relevance. Second, if
       relevant, the burden is on the State to show the evidence is so prejudicial
       as to disrupt the fairness of the fact-finding process at trial. Finally, the
       State’s interest to exclude prejudicial evidence must be balanced against
       the defendant’s need for the information sought, and only if the State’s
       interest outweighs the defendant’s need can otherwise relevant
       information be withheld.

Lee, 188 Wn.2d at 488 (quoting Darden, 145 Wn.2d at 622).

       The first prong is reviewed for abuse of discretion, and if that is met, the second

two prongs are reviewed de novo. Clark, 187 Wn.2d at 648-49. This analysis is similar

                                           -9-
No. 81667-5-I/10


to that of the aforementioned right to put on a defense. A witness cannot be impeached

by showing the falsity of his testimony concerning facts collateral to the issue. State v.

Myers, 47 Wn.2d 840, 845, 290 P.2d 253 (1955). Additionally, “trial judges retain wide

latitude insofar as the Confrontation Clause is concerned to impose reasonable limits on

such cross-examination based on concerns about, among other things, harassment,

prejudice, confusion of the issues, the witness’ safety, or interrogation that is repetitive

or only marginally relevant.” Delaware v. Van Arsdall, 475 U.S. 673, 679, 106 S. Ct.

1431, 89 L. Ed. 2d 674 (1986). Therefore, because the cross-examination Digioia

requested to perform was regarding a case of unrelated facts, and the judge thought the

testimony would confuse the jury, the trial court made a reasoned determination to

exclude the cross-examination. We decline to reverse reasoned decisions of the trial

court. Thus, Digioia’s right to confrontation was not violated.

       C. Prosecutorial Misconduct

       Digioia argues the prosecutor committed misconduct in closing argument by

misstating the law on the definition of intent as required to find a defendant guilty of

second degree assault of a child. We disagree.

       A defendant claiming prosecutorial misconduct must establish that the

challenged conduct was (1) improper, and (2) that the misconduct resulted in actual

prejudice. State v. Warren, 165 Wn.2d 17, 26, 195 P.3d 940 (2008). A defendant’s

failure to object to the alleged misconduct constitutes a waiver of the issue on appeal

unless the misconduct was “so flagrant and ill-intentioned that it causes an enduring

and resulting prejudice that could not have been neutralized by a curative instruction to

the jury.” State v. Brown, 132 Wn.2d 529, 561, 940 P.2d 546 (1997). Because Digioia

                                           -10-
No. 81667-5-I/11


objected to the prosecutor’s discussion of intentional conduct, our review is for improper

conduct and resulting prejudice.

       To establish the first prong of the test, the defendant must show that it is “clear

and unmistakable” that counsel committed misconduct. State v. Sargent, 40 Wn. App.

340, 344, 698 P.2d 598 (1985). Where it can be shown that a prosecutor misstated the

law, misconduct has occurred. Warren, 165 Wn.2d at 28. To establish the second

prong of the test, even where a defendant proves improper conduct, a conviction will not

be reversed unless the defendant can show actual prejudice. Warren, 165 Wn.2d at 26.

In making this determination, the prejudicial effect of alleged misconduct will not be

determined in isolation, rather, the prejudicial effect will be determined by placing the

misconduct in the context of the total trial, the issues in the case, the evidence

addressed in the argument, and the instructions given to the jury. State v. McKenzie,

157 Wn.2d 44, 52, 134 P.3d 221 (2006). For prejudicial error, there must be a

“substantial likelihood the misconduct affected the jury’s verdict.” State v. Stenson, 132

Wn.2d 668, 718-19, 940 P.2d 1239 (1997).

       To convict the defendant of second degree assault of a child, the State was

required to prove that the defendant was 18 years of age or older, that he intentionally

assaulted the child, that the child was under the age of 13, and that he recklessly

inflicted substantial bodily harm. RCW 9A.36.021(1)(a); RCW 9A.36.130(1)(a).

Because Digioia was alleged to have caused physical harm, the jury was instructed on

what constitutes an actual battery:

       An assault is an intentional touching or striking of another person that is
       harmful or offensive regardless of whether any physical injury is done to


                                          -11-
No. 81667-5-I/12


      the person. A touching or striking is offensive if the touching or striking
      would offend an ordinary person who is not unduly sensitive.

WPIC 35.50.

      The jury was instructed on intent in accord with the statute: “A person acts with

intent or intentionally when acting with the objective or purpose to accomplish a result

that constitutes a crime.” WPIC 10.01; RCW 9A.08.010(1)(a).

      The State began closing argument by telling the jury that the law is contained in

the jury instructions. The State followed its discussion of Digioia’s demeanor and

attitude surrounding the event with a discussion on the law as applied in this case.

      The jury instructions tell you the definition of assault is it’s an intentional
      touching or striking of another person that is harmful or offensive,
      regardless of whether any physical injuries occur. So what does that
      mean? That means that this was not an accident. He didn’t trip and fall
      into her. He didn’t—you know, he wasn’t pushed, or tripped over a
      bookshelf and fell and landed on her. This was an intentional touching.
      All that means is that he didn’t accidently make contact with her. He
      intended to touch her. And, obviously, you know—

      [DEFENSE COUNSEL]: Your Honor, I’m going to object. Counsel is
      misstating the definition of intentionally.

      [PROSECUTOR]: I can move on, your Honor.

      THE COURT: The jury has been advised that what the attorneys say is
      not law and is not evidence. You will have your instructions. You will refer
      to them. The objection is noted.

      [PROSECUTOR]: So an intentional, it’s an intentional touching, meaning
      that he actually, he intended to make that contact with baby [H.D.] It
      wasn’t an accident. And how do you know that he intentionally assaulted
      her? The jury instructions provide the instruction on intentionally.
      Intentionally says when you’re acting with the objective to accomplish a
      result that constitutes a crime. So it’s important to point out what is not in
      this instruction, what we do not have to prove. We do not have to prove
      that he intended to cause her pain. We don’t have to prove that he
      intended to break a wrist. We don’t have to prove that he intended to hurt
      her and make her cry. Because of course he didn’t. Of course he didn’t.

                                           -12-
No. 81667-5-I/13



       All we have to prove is that he intended—he acted with the objective or
       purpose to accomplish a result that constitutes a crime. And that is that
       he intended to pick her up and grab her. That he intended to grab her. It
       doesn’t say that constitutes a crime and he knew it was a crime. It doesn’t
       say constitutes a crime and he knew he was trying to hurt her. It just says
       to accomplish a result, and the result is the grabbing her.

       The fact that it constitutes a crime, it doesn’t mean that he has to know it.
       Because, think about that. The (inaudible) makes sense. And it’s not as
       though he had to say I—I am intending to grab her, and when I intend to
       grab her, I am intending to break her rib and cause (inaudible). That’s not
       what it says. It just says all we have to show is that he intended to grab
       her. And you know it was harmful because she was in fact injured.

       Digioia contends that the law required the State to prove he intended to cause a

harmful or offensive touching. However, that is not what the law requires. The law

requires the defendant intend to commit the act, and that the act was harmful or

offensive. State v. Cardenas-Flores, 189 Wn.2d 243, 266, 401 P.3d 19 (2017). Digioia

need not intend the touching be harmful or offensive, just to intentionally touch.

Cardenas-Flores, 189 Wn.2d at 269-70. Because the State did not misstate the law,

there is no prosecutorial misconduct.

       Affirmed.




WE CONCUR:




                                          -13-